An action by appellant for goods and merchandise alleged to have been sold to appellee's decedent. Judgment for the defendant. The error assigned relates to the overruling of appellant's motion for a new trial. Appellee has called attention to the fact that the motion for a new trial is not set out in appellant's brief, and insists that, under the rules of this court, no question is presented. Appellant has neither replied to this contention, nor made any effort to overcome the defect. Under the circumstances, appellee's contention must prevail.
Judgment affirmed.
Dausman, J., absent.